DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 16, 2021 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Mizuno [US 20070024829 A1] teaches a magnetic dampener for controlling a vibration of the target, wherein the driving unit controls the vibration of the target, which is generated by the actuation of the actuator, by using the magnetic dampener.  
The prior art to Binnard et al. [US 20080225253 A1] teaches damper that include a magnet array and a conductor that is positioned in the magnetic field that surrounds the magnet array. With this design, in certain embodiments, relative movement between conductor and the magnetic field generates eddy current damping. 
The prior art to Makarovic et al. [US 20080106361 A1] teaches the magnet arrays, conducting body and ferromagnetic bodies may be configured to damp a linear movement or a rotary movement by selecting an appropriate design.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an apparatus as claimed, more specifically, the 
	Claims 2-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882